Exhibit 10.1
LUMINEX CORPORATION
AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section 1. Purpose
    1  
Section 2. Definitions
    1  
Section 3. Administration
    4  
Section 4. Shares Available For Awards
    6  
Section 5. Eligibility
    6  
Section 6. Stock Options And Stock Appreciation Rights
    7  
Section 7. Restricted Shares And Restricted Share Units
    9  
Section 8. Performance Awards
    10  
Section 9. Other Stock-Based Awards
    11  
Section 10. Non-Employee Director And Outside Director Awards
    11  
Section 11. Provisions Applicable To Covered Officers And Performance Awards
    11  
Section 12. Separation from Service
    13  
Section 13. Change In Control
    13  
Section 14. Amendment And Termination
    14  
Section 15. General Provisions
    14  
Section 16. Term Of The Plan
    17  

 

 



--------------------------------------------------------------------------------



 



LUMINEX CORPORATION
AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN
Section 1. Purpose.
This plan shall be known as the “Luminex Corporation Amended and Restated 2006
Equity Incentive Plan” (the “Plan”). The purpose of the Plan is to promote the
interests of Luminex Corporation (the “Company”) and its shareholders by
(i) attracting and retaining key officers, employees and directors of, and
consultants to, the Company and its Subsidiaries and Affiliates; (ii) motivating
such individuals by means of performance-related incentives to achieve
long-range performance goals; (iii) enabling such individuals to participate in
the long-term growth and financial success of the Company; (iv) encouraging
ownership of stock in the Company by such individuals; and (v) linking their
compensation to the long-term interests of the Company and its shareholders.
With respect to any awards granted under the Plan that are intended to comply
with the requirements of “performance-based compensation” under Section 162(m)
of the Code, the Plan shall be interpreted in a manner consistent with such
requirements.
Section 2. Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
2.1 “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.
2.2 “Award” shall mean any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Share Unit, Performance Award, or Other Stock-Based Award
granted under the Plan, whether singly, in combination or in tandem, to a
Participant by the Committee (or the Board) pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee (or the Board) may
establish.
2.3 “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
2.4 “Board” shall mean the Board of Directors of the Company.
2.5 “Cause” shall mean, unless otherwise defined in the applicable Award
Agreement, (i) the engaging by the Participant in willful misconduct that is
injurious to the Company or its Subsidiaries or Affiliates, or (ii) the
embezzlement or misappropriation of funds or property of the Company or its
Subsidiaries or Affiliates by the Participant. For purposes of this paragraph,
no act, or failure to act, on the Participant’s part shall be considered
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Company. Any determination of Cause for purposes
of the Plan or any Award shall be made by the Committee in its sole discretion.
Any such determination shall be final and binding on a Participant.
2.6 “Change in Control” shall mean, unless otherwise provided in the applicable
Award Agreement, the happening of one of the following:
(a) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned Subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or

 

 



--------------------------------------------------------------------------------



 



(b) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or
(c) during any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s shareholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period.
2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
2.8 “Committee” shall mean a committee of the Board composed of not less than
two Non-Employee Directors, each of whom shall be (i) a “non-employee director”
for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder, (ii) an
“outside director” for purposes of Section 162(m), and (iii) “independent”
within the meaning of the listing standards of the Nasdaq Stock Market.
2.9 “Consultant” shall mean any consultant to the Company or its Subsidiaries or
Affiliates.
2.10 “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company or the taxable year of the
Company in which the applicable Award will be paid or vested, and (ii) any
individual who is designated by the Committee, in its discretion, at the time of
any Award or at any subsequent time, as reasonably expected to be such a
“covered employee” with respect to the current taxable year of the Company or
with respect to the taxable year of the Company in which any applicable Award
will be paid or vested.
2.11 “Director” shall mean a member of the Board.
2.12 “Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan.
2.13 “Early Retirement” shall mean retirement, for purposes of this Plan, with
the express consent of the Company at or before the time of such retirement,
from active employment with the Company and any Subsidiary or Affiliate prior to
age 65, in accordance with any applicable early retirement policy of the Company
then in effect or as may be approved by the Committee.
2.14 “Effective Date” shall have the meaning provided in Section 16.1 of the
Plan.
2.15 “Employee” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.
2.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
2.17 “Fair Market Value” with respect to the Shares, shall mean, for purposes of
a grant of an Award as of any date, (i) the reported closing sales price of the
Shares on the Nasdaq Stock Market, or any other such market or exchange as is
the principal trading market for the Shares, on such date, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported or (ii) in the event there is no
public market for the Shares on such date, the fair market value as determined,
in good faith and by the reasonable application of a reasonable valuation
method, by the Committee in its sole discretion, and for purposes of a sale of a
Share as of any date, the actual sales price on that date.

 

2



--------------------------------------------------------------------------------



 



2.18 “Good Reason” shall mean (i) a material reduction in a Participant’s
position, authority, duties or responsibilities, (ii) any material reduction in
a Participant’s annual base salary as in effect immediately prior to a Change in
Control; (iii) the relocation of the office at which the Participant is to
perform the majority of his or her duties following a Change in Control to a
location more than 30 miles from the location at which the Participant performed
such duties prior to the Change in Control; or (iv) the failure by the Company
or its successor to continue to provide the Participant with benefits
substantially similar in aggregate value to those enjoyed by the Participant
under any of the Company’s pension, life insurance, medical, health and accident
or disability plans in which Participant was participating immediately prior to
a Change in Control, unless the Participant is offered participation in other
comparable benefit plans generally available to similarly situated employees of
the Company or its successor after the Change in Control.
2.19 “Grant Price” shall mean the price established at the time of grant of an
SAR pursuant to Section 6 used to determine whether there is any payment due
upon exercise of the SAR.
2.20 “Incentive Stock Option” shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
2.21 “Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate.
2.22 “Non-Qualified Stock Option” shall mean an option to purchase Shares from
the Company that is granted under Sections 6 or 10 of the Plan and is not
intended to be an Incentive Stock Option.
2.23 “Normal Retirement” shall mean, unless otherwise defined in the applicable
Award Agreement, retirement of a Participant from active employment with the
Company or any of its Subsidiaries or Affiliates on or after such Participant’s
65th birthday.
2.24 “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
2.25 “Option Price” shall mean the purchase price payable to purchase one Share
upon the exercise of an Option.
2.26 “Other Stock-Based Award” shall mean any Award granted under Sections 9 or
10 of the Plan. For purposes of the share counting provisions of Section 4.1
hereof, an Other Stock-Based Award that is not settled in cash shall be treated
as (i) an Option Award if the amounts payable thereunder will be determined by
reference to the appreciation of a Share, and (ii) a Restricted Share Award if
the amounts payable thereunder will be determined by reference to the full value
of a Share.
2.27 “Outside Director” shall mean, with respect to the grant of an Award, a
member of the Board then serving on the Committee.
2.28 “Participant” shall mean any Employee, Director, Consultant or other person
who receives an Award under the Plan.
2.29 “Performance Award” shall mean any Award granted under Section 8 of the
Plan. For purposes of the share counting provisions of Section 4.1 hereof, a
Performance Award that is not settled in cash shall be treated as (i) an Option
Award if the amounts payable thereunder will be determined by reference to the
appreciation of a Share, and (ii) a Restricted Share Award if the amounts
payable thereunder will be determined by reference to the full value of a Share.

 

3



--------------------------------------------------------------------------------



 



2.30 “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
2.31 “Restricted Share” shall mean any Share granted under Sections 7 to 10 of
the Plan.
2.32 “Restricted Share Unit” shall mean any unit granted under Sections 7 to 10
of the Plan.
2.33 “Retirement” shall mean Normal or Early Retirement.
2.34 “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
2.35 “Section 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.
2.36 “Section 162(m)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.
2.37 “Separation from Service” or “Separates from Service” shall have the
meaning ascribed to such term pursuant to Section 409A of the Code and the
regulations promulgated thereunder.
2.38 “Shares” shall mean shares of the common stock, $0.001 par value, of the
Company.
2.39 “Share Reserve” shall have the meaning set forth in Section 4.1 hereof.
2.40 “Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted under Sections 6, 8 or 10 of the Plan that entitles the holder to
receive, with respect to each Share encompassed by the exercise of such SAR, the
amount determined by the Committee and specified in an Award Agreement. In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each Share encompassed by the exercise of such SAR, the excess of the
Fair Market Value of such Share on the date of exercise over the Grant Price.
2.41 “Subsidiary” shall mean any Person (other than the Company) of which 50% or
more of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.
2.42 “Substitute Awards” shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.
2.43 “2000 Plan” shall have the meaning set forth in Section 4.1 hereof.
Section 3. Administration.
3.1 Authority of Committee. The Plan shall be administered by a Committee, which
shall be appointed by and serve at the pleasure of the Board; provided, however,
with respect to Awards to Outside Directors, all references in the Plan to the
Committee shall be deemed to be references to the Board. Subject to the terms of
the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority in its discretion to: (i) designate Participants;
(ii) determine eligibility for participation in the Plan and decide all
questions concerning eligibility for and the amount of Awards under the Plan;
(iii) determine the type or types of Awards to be granted to a Participant;
(iv) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with
Awards; (v) determine the timing, terms, and conditions of any Award;
(vi) accelerate the time at which all or any part of an Award may be settled or
exercised; (vii) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other

 

4



--------------------------------------------------------------------------------



 



property, or canceled, forfeited or suspended and the method or methods by which
Awards may be settled, exercised, canceled, forfeited or suspended;
(viii) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (ix) grant Awards as an
alternative to, or as the form of payment for grants or rights earned or payable
under, other bonus or compensation plans, arrangements or policies of the
Company or a Subsidiary or Affiliate; (x) grant Substitute Awards on such terms
and conditions as the Committee may prescribe, subject to compliance with the
Incentive Stock Option rules under Section 422 of the Code and the nonqualified
deferred compensation rules under Section 409A of the Code, where applicable;
(xi) make all determinations under the Plan concerning any Participant’s
Separation from Service with the Company or a Subsidiary or Affiliate, including
whether such separation occurs by reason of Cause, Good Reason, Disability,
Retirement, or in connection with a Change in Control and whether a leave
constitutes a Separation from Service; (xii) interpret and administer the Plan
and any instrument or agreement relating to, or Award made under, the Plan;
(xiii) except to the extent prohibited by Section 6.2, amend or modify the terms
of any Award at or after grant with the consent of the holder of the Award;
(xiv) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (xv) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan,
subject to the exclusive authority of the Board under Section 14 hereunder to
amend or terminate the Plan.
3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.
3.3 Action by the Committee. The Committee shall select one of its members as
its Chairperson and shall hold its meetings at such times and places and in such
manner as it may determine. A majority of its members shall constitute a quorum.
All determinations of the Committee shall be made by not less than a majority of
its members. Any decision or determination reduced to writing and signed by all
of the members of the Committee shall be fully effective as if it had been made
by a majority vote at a meeting duly called and held. The exercise of an Option
or receipt of an Award shall be effective only if an Award Agreement shall have
been duly executed and delivered on behalf of the Company following the grant of
the Option or other Award. The Committee may appoint a Secretary and may make
such rules and regulations for the conduct of its business, as it shall deem
advisable.
3.4 Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a Committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section.
3.5 No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.

 

5



--------------------------------------------------------------------------------



 



Section 4. Shares Available For Awards.
4.1 Shares Available. Subject to the provisions of Section 4.2 below, the
maximum aggregate number of Shares which may be issued pursuant to all Awards
after the effective date of the amendment and restatement of this Plan is equal
to the sum of (i) 3,325,000 Shares and (ii) the number of shares available for
grant under the Plan as of the end of the day that is the effective date of the
amendment and restatement of this Plan (such aggregate amount being, the “Share
Reserve”). The number of Shares with respect to which Incentive Stock Options
may be granted shall be no more than 1,000,000. Each Share issued pursuant to an
Option shall reduce the Share Reserve by one (1) share. Each Share subject to a
redeemed portion of a SAR shall reduce the Share Reserve by one (1) share. Each
Share issued pursuant to a Restricted Stock Award or a Restricted Stock Unit
Award shall reduce the Share Reserve by one and forty-eight one-hundreths (1.48)
shares. If any Award granted under this Plan (whether before or after the
effective date of the amendment and restatement of this Plan) shall expire,
terminate, be settled in cash (in whole or in part) or otherwise be forfeited or
canceled for any reason before it has vested or been exercised in full, the
Shares subject to such Award shall, to the extent of such expiration, cash
settlement, forfeiture, or termination, again be available for Awards under the
Plan, in accordance with this Section 4.1. If any Award granted under the
Company’s 2000 Long-Term Incentive Plan (the “2000 Plan”) shall expire,
terminate, be settled in cash (in whole or in part) or otherwise be forfeited or
canceled for any reason before it has vested or been exercised in full, the
Shares subject to such Award shall, to the extent of such expiration, cash
settlement, forfeiture, or termination, again be available for Awards under the
Plan, and the Share Reserve shall be increased, in accordance with this
Section 4.1. The Committee may make such other determinations regarding the
counting of Shares issued pursuant to this Plan as it deems necessary or
advisable, provided that such determinations shall be permitted by law.
Notwithstanding the foregoing, if an Option or SAR is exercised, in whole or in
part, by tender of Shares or if the Company’s tax withholding obligation is
satisfied by withholding Shares, the number of Shares deemed to have been issued
under the Plan for purposes of the limitation set forth in this Section 4.1
shall be the number of Shares that were subject to the Option or SAR or portion
thereof, and not the net number of Shares actually issued and any SARs to be
settled in Shares shall be counted in full against the number of Shares
available for issuance under the Plan, regardless of the number of shares issued
upon the settlement of the SAR. Any Shares that again become available for grant
pursuant to this Section shall be added back as (i) one (1) Share if such Shares
were subject to Options or Stock Appreciation Rights granted under the Plan or
options or stock appreciation rights granted under the 2000 Plan, and (ii) as
one and forty-eight one-hundredths (1.48) Shares if such Shares were subject to
Awards other than Options or Stock Appreciation Rights granted under the Plan or
awards other than options or stock appreciation rights granted under the 2000
Plan. Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 300,000 Shares.
4.2 Adjustments. Without limiting the Committee’s discretion as provided in
Section 13 hereof, in the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property, and other than a normal cash dividend), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares, then the Committee shall, in an equitable and proportionate
manner as deemed appropriate by the Committee (and, as applicable, in such
manner as is consistent with Sections 162(m), 422 and 409A of the Code and the
regulations thereunder) either: (i) adjust any or all of (1) the aggregate
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted under the
Plan; (2) the number of Shares or other securities of the Company (or number and
kind of other securities or property) subject to outstanding Awards under the
Plan, provided that the number of Shares subject to any Award shall always be a
whole number; (3) the grant or exercise price with respect to any Award under
the Plan, and (4) the limits on the number of Shares or Awards that may be
granted to Participants under the Plan in any calendar year; (ii) provide for an
equivalent award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or
(iii) make provision for a cash payment to the holder of an outstanding Award.
Any such adjustments to outstanding Awards shall be effected in a manner that
precludes the material enlargement of rights and benefits under such Awards.
4.3 Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan.
4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.
Section 5. Eligibility.
Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Outside Directors shall only be eligible to
receive Awards granted consistent with Section 10.

 

6



--------------------------------------------------------------------------------



 



Section 6. Stock Options And Stock Appreciation Rights.
6.1 Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Options and SARs
shall be granted, the number of Shares subject to each Award, the exercise price
and the conditions and limitations applicable to the exercise of each Option and
SAR. An Option may be granted with or without a related SAR. An SAR may be
granted with or without a related Option. The grant of an Option or SAR shall
occur when the Committee by resolution, written consent or other appropriate
action determines to grant such Option or SAR for a particular number of Shares
to a particular Participant at a particular Option Price or Grant Price, as the
case may be, or such later date as the Committee shall specify in such
resolution, written consent or other appropriate action. The Committee shall
have the authority to grant Incentive Stock Options and to grant Non-Qualified
Stock Options. In the case of Incentive Stock Options, the terms and conditions
of such grants shall be subject to and comply with Section 422 of the Code, as
from time to time amended, and any regulations implementing such statute. A
person who has been granted an Option or SAR under this Plan may be granted
additional Options or SARs under the Plan if the Committee shall so determine;
provided, however, that to the extent the aggregate Fair Market Value
(determined at the time the Incentive Stock Option is granted) of the Shares
with respect to which all Incentive Stock Options are exercisable for the first
time by an Employee during any calendar year (under all plans described in
Section 422(d) of the Code of the Employee’s employer corporation and its parent
and Subsidiaries) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.
6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted and the Grant Price at the time each SAR is
granted. Except in the case of Substitute Awards, the Option Price of an Option
may not be less than the Fair Market Value of a Share on the date of grant of
such Option. Except with respect to Substitute Awards, the Grant Price of an SAR
may not be less than the Fair Market Value of a Share on the date of grant of
such SAR. In the case of Substitute Awards or Awards granted in connection with
an adjustment provided for in Section 4.2 hereof in the form of Options or SARS,
such grants shall have an Option Price (or Grant Price) per Share that is
intended to maintain the economic value of the Award that was replaced or
adjusted as determined by the Committee. Notwithstanding the foregoing and
except as permitted by the provisions of Section 4.2 hereof, the Committee shall
not have the power to (i) amend the terms of previously granted Options to
reduce the Option Price of such Options, (ii) amend the terms of previously
granted SARs to reduce the Grant Price of such SARs, (iii) cancel such Options
and grant substitute Options with a lower Option Price than the cancelled
Options, or (iv) cancel such SARs and grant substitute SARs with a lower Grant
Price than the cancelled SARs, in each case without the approval of the
Company’s shareholders.
6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, but subject to Section 6.4(a) hereof, no Option or SAR shall be
exercisable after the expiration of ten (10) years from the date such Option or
SAR was granted.
6.4 Exercise.
(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.6 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine. An Award Agreement
may provide that the period of time over which an Option, other than an
Incentive Stock Option, or SAR may be exercised shall be automatically extended
if on the scheduled expiration of such Award, the Participant’s exercise of such
Award would violate applicable securities law; provided, however, that during
the extended exercise period the Option or SAR may only be exercised to the
extent such Award was exercisable in accordance with its terms immediately prior
to such scheduled expiration date; provided further, however, that such extended
exercise period shall end not later than thirty (30) days after the exercise of
such Option or SAR first would no longer violate such laws.

 

7



--------------------------------------------------------------------------------



 



(b) The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable. The exercise of any Option granted hereunder shall be
effective only at such time as the sale of Shares pursuant to such exercise will
not violate any state or federal securities or other laws.
(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.
(d) Payment of the Option Price shall be made in (i) cash or cash equivalents,
or, (ii) at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant, valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, (iii) by a
combination of (i) or (ii), or (iv) by any other method approved or accepted by
the Committee in its sole discretion, including, if the Committee so determines,
(x) a cashless (broker-assisted) exercise that complies with applicable laws or
(y) withholding Shares (net-exercise) otherwise deliverable to the Participant
pursuant to the Option having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price. Until the optionee has been issued the
Shares subject to such exercise, he or she shall possess no rights as a
stockholder with respect to such Shares. The Company reserves, at any and all
times in the Company’s sole discretion, the right to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a method set forth in subsection (iv) above, including with respect to
one or more Participants specified by the Company notwithstanding that such
program or procedures may be available to other Participants.
(e) At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.
6.5 Separation from Service. Except as otherwise provided in the applicable
Award Agreement, an Option or SAR may be exercised only to the extent that it is
then exercisable, and if at all times during the period beginning with the date
of granting such Award and ending on the date of exercise of such Award the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Separation from Service by the Participant. An
Option or SAR shall cease to become exercisable upon a Separation from Service
of the holder thereof. Notwithstanding the foregoing provisions of this
Section 6.5 to the contrary, the Committee may determine in its discretion that
an Option or SAR may be exercised following any such Separation from Service,
whether or not exercisable at the time of such separation; provided, however,
that in no event may an Option or SAR be exercised after the expiration date of
such Award specified in the applicable Award Agreement, except as provided in
Section 6.4(a).
6.6 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

 

8



--------------------------------------------------------------------------------



 



Section 7. Restricted Shares And Restricted Share Units.
7.1 Grant.
(a) Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Shares and
Restricted Share Units shall be granted, the number of Restricted Shares and/or
the number of Restricted Share Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted Shares and Restricted Share Units may be forfeited to the Company,
and the other terms and conditions of such Awards. The Restricted Share and
Restricted Share Unit Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.
(b) Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment (or other
service-providing capacity) of the Company in order for the forfeiture and
transfer restrictions to lapse. If the Committee so determines, the restrictions
may lapse during such restricted period in installments with respect to
specified portions of the Shares covered by the Restricted Share or Restricted
Share Unit Award. The Award Agreement may also, in the discretion of the
Committee, set forth performance or other conditions that will subject the
Shares to forfeiture and transfer restrictions. The Committee may, at its
discretion, waive all or any part of the restrictions applicable to any or all
outstanding Restricted Share and Restricted Share Unit Awards.
7.2 Delivery of Shares and Transfer Restrictions.
(a) At the time of a Restricted Share Award, a certificate representing the
number of Shares awarded thereunder shall be registered in the name of the
grantee. Such certificate shall be held by the Company or any custodian
appointed by the Company for the account of the grantee subject to the terms and
conditions of the Plan, and shall bear such a legend setting forth the
restrictions imposed thereon as the Committee, in its discretion, may determine.
The foregoing to the contrary notwithstanding, the Committee may, in its
discretion, provide that a Participant’s ownership of Restricted Shares prior to
the lapse of any transfer restrictions or any other applicable restrictions
shall, in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner. The holding of Restricted Shares by the Company or
such an escrow holder, or the use of book entries to evidence the ownership of
Restricted Shares, in accordance with this Section 7.2(a), shall not affect the
rights of Participants as owners of the Restricted Shares awarded to them, nor
affect the restrictions applicable to such shares under the Award Agreement or
the Plan, including the transfer restrictions.
(b) Unless otherwise provided in the applicable Award Agreement, the grantee
shall have all rights of a shareholder with respect to the Restricted Shares,
including the right to receive dividends and the right to vote such Shares,
subject to the following restrictions: (i) the grantee shall not be entitled to
delivery of the stock certificate until the expiration of the restricted period
and the fulfillment of any other restrictive conditions set forth in the Award
Agreement with respect to such Shares; (ii) none of the Shares may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during such restricted period or until after the fulfillment of any such
other restrictive conditions; and (iii) except as otherwise determined by the
Committee at or after grant, all of the Shares shall be forfeited and all rights
of the grantee to such Shares shall terminate, without further obligation on the
part of the Company, unless the grantee remains in the continuous employment of
the Company for the entire restricted period in relation to which such Shares
were granted and unless any other restrictive conditions relating to the
Restricted Share Award are met. Restricted Share Units shall be subject to
similar transfer restrictions as Restricted Share Awards, except that no Shares
are actually awarded to a Participant who is granted Restricted Share Units on
the date of grant, and such Participant shall have no rights of a stockholder
with respect to such Restricted Share Units until the restrictions set forth in
the applicable Award Agreement have lapsed.

 

9



--------------------------------------------------------------------------------



 



7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be (or, in the case
of book-entry Shares, such restrictions and restricted stock legend shall be
removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
book-entry form).
7.4 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. The
applicable Award Agreement shall specify whether a Participant will be entitled
to receive dividend equivalent rights in respect of Restricted Share Units at
the time of any payment of dividends to shareholders on Shares. If the
applicable Award Agreement specifies that a Participant will be entitled to
dividend equivalent rights, (i) the amount of any such dividend equivalent right
shall equal the amount that would be payable to the Participant as a stockholder
in respect of a number of Shares equal to the number of vested Restricted Share
Units then credited to the Participant, (ii) any such dividend equivalent right
shall be paid in accordance with the Company’s payment practices as may be
established from time to time and as of the date on which such dividend would
have been payable in respect of outstanding Shares, and (iii) the applicable
Award Agreement will specify whether dividend equivalents shall be paid in
respect of Restricted Share Units that are not yet vested. Except as otherwise
determined by the Committee at or after grant, Restricted Share Units may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of, and all Restricted Share Units and all rights of the grantee to
such Restricted Share Units shall terminate, without further obligation on the
part of the Company, unless the grantee remains in continuous employment of the
Company for the entire restricted period in relation to which such Restricted
Share Units were granted and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.
Section 8. Performance Awards.
8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including but not limited to
Restricted Shares and Restricted Share Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals during
such performance periods as the Committee shall establish, and (iii) payable at
such time and in such form as the Committee shall determine.
8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment.
8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Separation from Service prior to the end of any performance period, other
than for reasons of death or Disability, will result in the forfeiture of the
Performance Award, and no payments will be made. Notwithstanding the foregoing,
the Committee may in its discretion, waive any performance goals and/or other
terms and conditions relating to a Performance Award. A Participant’s rights to
any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant.

 

10



--------------------------------------------------------------------------------



 



Section 9. Other Stock-Based Awards.
The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6 and 7 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.
Section 10. Non-Employee Director And Outside Director Awards.
10.1 The Board may provide that all or a portion of a Non-Employee Director’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of a
Non-Employee Director) in the form of Non-Qualified Stock Options, Restricted
Shares, Restricted Share Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law.
10.2 The Board may also grant Awards to Outside Directors pursuant to the terms
of the Plan, including any Award described in Sections 6, 7 and 9 above. With
respect to such Awards, all references in the Plan to the Committee shall be
deemed to be references to the Board.
Section 11. Provisions Applicable To Covered Officers And Performance Awards.
11.1 Notwithstanding anything in the Plan to the contrary, unless the Committee
determines that a Performance Award to be granted to a Covered Officer should
not qualify as “performance-based compensation” for purposes of Section 162(m),
Performance Awards granted to Covered Officers shall be subject to the terms and
provisions of this Section 11.
11.2 The Committee may grant Performance Awards to Covered Officers based solely
upon the attainment of performance targets related to one or more performance
goals selected by the Committee from among the goals specified below. For the
purposes of this Section 11, performance goals shall be limited to one or more
of the following Company, Subsidiary, operating unit, business segment or
division financial performance measures:

  (a)  
earnings before any one or more of the following: interest, taxes, depreciation,
amortization and/or stock compensation;
    (b)  
operating (or gross) income or profit;
    (c)  
operating efficiencies;
    (d)  
return on equity, assets, capital, capital employed or investment;
    (e)  
after tax operating income;
    (f)  
net income;
    (g)  
earnings or book value per Share;
    (h)  
financial ratios;
    (i)  
cash flow(s);
    (j)  
total sales or revenues or sales or revenues per employee;
    (k)  
production (separate work units or SWUs);

 

11



--------------------------------------------------------------------------------



 



  (l)  
stock price or total shareholder return;
    (m)  
dividends;
    (n)  
debt or cost reduction;
    (o)  
strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, business expansion goals (including, without
limitation, developmental, strategic or manufacturing milestones of products or
projects in development, execution of contracts with current or prospective
customers and development of business expansion strategies) and goals relating
to acquisitions, joint ventures or collaborations or divestitures; or
    (p)  
any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or Shares outstanding, or to assets or net
assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset impairments or
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, (v) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year and (vi) the effect of
adverse federal, governmental or regulatory action, or delays in federal,
governmental or regulatory action; provided that the Committee commits to make
any such adjustments within the 90 day period set forth in Section 11.4.
11.3 With respect to any Covered Officer, the maximum annual number of Shares in
respect of which all Performance Awards may be granted under Section 8 of the
Plan is 300,000 and the maximum amount of all Performance Awards that are
settled in cash and that may be granted under Section 8 of the Plan in any year
is $3,000,000.
11.4 To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, no later than 90 days following the commencement
of each performance period (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant in its sole discretion to the assessment of individual or
corporate performance for the performance period.
11.5 Unless otherwise expressly stated in the relevant Award Agreement, each
Award granted to a Covered Officer under the Plan is intended to be
performance-based compensation within the meaning of Section 162(m).
Accordingly, unless otherwise determined by the Committee, if any provision of
the Plan or any Award Agreement relating to such an Award does not comply or is
inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Award upon the attainment of the performance criteria established
by the Committee.

 

12



--------------------------------------------------------------------------------



 



Section 12. Separation from Service.
The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Separation from Service with the
Company, its Subsidiaries and Affiliates, including a separation from the
Company with or without Cause, by a Participant voluntarily, or by reason of
death, Disability, Early Retirement or Retirement, and may provide such terms
and conditions in the Award Agreement or in such rules and regulations as it may
prescribe.
Section 13. Change In Control.
Unless otherwise provided by the Committee, or in an Award Agreement or by a
contractual agreement between the Company and a Participant, if, within one year
following a Change in Control, a Participant Separates from Service with the
Company (or its successor) by reason of (a) death; (b) Disability; (c) Normal
Retirement or Early Retirement; (d) for Good Reason by the Participant; or
(e) involuntary termination by the Company for any reason other than for Cause,
all outstanding Awards of such Participant shall vest, become immediately
exercisable and payable and have all restrictions lifted. In addition, subject
to the requirements and limitations of Section 409A if applicable, the Committee
may provide for any one or more of the following at or after grant of any Award
hereunder:
(a) Accelerated Vesting. The Committee may, in its discretion, provide in any
Award Agreement, or, in the event of a Change in Control, may take such actions
as it deems appropriate to provide, for the acceleration of the exercisability,
vesting and/or settlement in connection with such Change in Control of each or
any outstanding Award or portion thereof and Shares acquired pursuant thereto
upon such conditions (if any), including termination of the Participant’s
service prior to, upon, or following such Change in Control, to such extent as
the Committee shall determine. In the event of a Change of Control, and without
the consent of any Participant, the Committee may, in its discretion, provide
that for a period of at least fifteen (15) days prior to the Change in Control,
any Options or Stock Appreciation Rights shall be exercisable as to all Shares
subject thereto and that upon the occurrence of the Change in Control, such
Stock Options or Stock Appreciation Rights shall terminate and be of no further
force and effect.
(b) Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, either assume or continue the
Company’s rights and obligations under each or any Award or portion thereof
outstanding immediately prior to the Change in Control or substitute for each or
any such outstanding Award or portion thereof a substantially equivalent award
with respect to the Acquiror’s stock, as applicable. For purposes of this
Section, if so determined by the Committee, in its discretion, an Award
denominated in Shares shall be deemed assumed if, following the Change in
Control, the Award (as adjusted, if applicable, pursuant to Section 4.2 hereof)
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each Share subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise or settlement of the Award, for
each Share subject to the Award, to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Shares pursuant to the Change in Control. If any portion of such
consideration may be received by holders of Shares pursuant to the Change in
Control on a contingent or delayed basis, the Committee may, in its sole
discretion, determine such Fair Market Value per share as of the time of the
Change in Control on the basis of the Committee’s good faith estimate of the
present value of the probable future payment of such consideration. Any Award or
portion thereof which is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised or settled as of the time of
consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

 

13



--------------------------------------------------------------------------------



 



(c) Cash-Out of Awards. The Committee may, in its discretion and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each or any Award or a portion thereof outstanding immediately prior to
the Change in Control and not previously exercised or settled shall be canceled
in exchange for a payment with respect to each vested Share (and each unvested
Share, if so determined by the Committee) subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per Share in the Change in Control,
reduced by the exercise or purchase price per share, if any, under such Award
(which payment may, for the avoidance of doubt, be $0, in the event the per
share exercise or purchase price of an Award is greater than the per share
consideration in connection with the Change in Control). If any portion of such
consideration may be received by holders of Shares pursuant to the Change in
Control on a contingent or delayed basis, the Committee may, in its sole
discretion, determine such Fair Market Value per share as of the time of the
Change in Control on the basis of the Committee’s good faith estimate of the
present value of the probable future payment of such consideration. In the event
such determination is made by the Committee, the amount of such payment (reduced
by applicable withholding taxes, if any), if any, shall be paid to Participants
in respect of the vested portions of their canceled Awards as soon as
practicable following the date of the Change in Control and in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.
Section 14. Amendment And Termination.
14.1 Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without shareholder approval if such approval is necessary to comply with any
tax or regulatory requirement for which or with which the Board deems it
necessary or desirable to comply.
14.2 Amendments to Awards. Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.
14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for the events described in Section 4.2 hereof) affecting
the Company, any Subsidiary or Affiliate, or the financial statements of the
Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations or accounting principles.
Section 15. General Provisions.
15.1 Limited Transferability of Awards. Except as otherwise provided in the
Plan, an Award Agreement or by the Committee at or after grant, no Award shall
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant, except by will or the laws of descent and
distribution. No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. No transfer of an Award
for value shall be permitted under the Plan.
15.2 Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis. All dividend or dividend equivalents which are not paid
currently may, at the Committee’s discretion, accrue interest, be reinvested
into additional Shares, or, in the case of dividends or dividend equivalents
credited in connection with Performance Awards, be credited as additional
Performance Awards and paid to the Participant if and when, and to the extent
that, payment is made pursuant to such Award. The total number of Shares
available for grant under Section 4 shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares or
credited as Performance Awards.

 

14



--------------------------------------------------------------------------------



 



15.3. Compliance with Section 409A of the Code. No Award (or modification
thereof) shall provide for deferral of compensation that does not comply with
Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. Although the Company intends to administer the Plan so that Awards will be
exempt from, or will comply with, the requirements of Section 409A of the Code,
the Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Section 409A of the Code or any other provision of
federal, state, local or foreign law. The Company shall not be liable to any
Participant for any tax, interest, or penalties that Participant might owe as a
result of the grant, holding, vesting, exercise, or payment of any Award under
the Plan.
15.4 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.
15.5 Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
15.6 Tax Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee may provide for additional cash payments to holders of Options to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award. Without limiting the generality of the foregoing, the Committee may
in its discretion permit a Participant to satisfy or arrange to satisfy, in
whole or in part, the tax obligations incident to an Award by: (a) electing to
have the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
federal, state local and foreign withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by such Participant (or
by such Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
15.7 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

 

15



--------------------------------------------------------------------------------



 



15.8 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.
15.9 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.
15.10 No Rights as Shareholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a shareholder in
respect of such Restricted Shares.
15.11 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to conflicts of laws principles.
15.12 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
15.13 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.
15.14 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.
15.15 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.
15.16 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

16



--------------------------------------------------------------------------------



 



Section 16. Term Of The Plan.
16.1 Effective Date. The Plan shall be effective, and will amend and restate the
previous plan as set forth herein effective, as of May 21, 2009 provided it has
been approved by the Board and by the Company’s shareholders.
16.2 Expiration Date. No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth (10th)
anniversary of the Effective Date.

 

17